UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2011 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-11807 UNIFY CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2710559 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) Address of principal executive offices: 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661 Registrant’s telephone number, including area code: (916) 218-4700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act), YES oNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,577,277 shares of common stock, $0.001 par value, as of January 31, 2011. UNIFY CORPORATION FORM 10-Q INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets as of January 31, 2011 and April 30, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine 4 months ended January 31, 2011 and 2010 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months 5 ended January 31, 2011 and 2010 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 30 SIGNATURE 31 CERTIFICATIONS 32 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) January 31, April 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $498 at January 31, 2011 and $262 at April 30, 2010 Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangibles, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Current portion of long term debt Accrued compensation and related expenses Common stock warrant liability Other accrued liabilities Deferred revenue Total current liabilities Long term debt, net 12 Deferred tax liabilities, net Other long term liabilities Commitments and contingencies — — Stockholders’ equity: Common stock 15 10 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Nine Months Ended January 31, January 31, Revenues: Software licenses $ Maintenance and hosting Consulting and implementation services Total revenues Cost of Revenues: Software licenses 54 Maintenance and hosting Consulting and implementation services Total cost of revenues Gross profit Operating Expenses: Product development Selling, general and administrative Total operating expenses Income (loss) from operations ) Other income (expense): Gain (loss) from change in fair value of common stock warrant liability ) 43 Interest expense ) Other, net 2 ) ) Total other income (expense): ) ) ) 15 Income (loss) before income taxes ) ) ) Provision for income taxes 97 56 Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share: Basic $ ) $ $ ) $ ) Dilutive $ ) $ $ ) $ ) Shares used in computing net income (loss) per share: Basic Dilutive See accompanying notes to condensed consolidated financial statements. 4 UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
